Citation Nr: 1724470	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-12 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to August 1983, from May 1984 to February 1986, and from June 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This matter was most recently before the Board in March 2015, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in September 2014.  A transcript of the hearing is of record.

The issues of service connection for cervical and lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was examined prior to her entry into active service in June 2004 and found to be fully fit with no indication of a pre-existing bilateral knee disability listed in the examination report.

2.  Although there is evidence a bilateral knee condition may have pre-existed the Veteran's period of active service from June 2004 to December 2005, the evidence does not establish the condition was clearly and unmistakably not aggravated during this period of active service.

3.  Arthritis affecting both of the Veteran's knees was confirmed by x-ray evidence in February 2006 with evidence of painful motion in both knees.


CONCLUSIONS OF LAW

1.  The presumption of soundness as to a bilateral knee disability for the Veteran's period of active service from June 2004 to December 2005 has not been rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).

2.  The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Here, the Veteran was examined prior to her entry into active service in June 2004 and found to be fully fit with no indication of a pre-existing bilateral knee disability listed in the examination report; therefore, the presumption of soundness on entry to service attaches.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Specifically, in April 2004, the Veteran was examined "for physical defects which may require medical care or which may require a determination of medical fitness for duty" in preparation for deployment to Iraq.  An examining physician reported that the Veteran was "fully fit" for duty on the examination report.  The examining physician provided a final medical disposition that the Veteran was deployable without any limitations after reviewing her medical history as reported in the pre-deployment health assessment.  Thus, a pre-existing bilateral knee condition was not noted at her entry into active service in June 2004.

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Id.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id.

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Id.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322).  In other words, the claim may not be denied, nor benefits deducted, on the bas is of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Although there is evidence a bilateral knee condition may have pre-existed the Veteran's period of active service from June 2004 to December 2005, the evidence does not establish the condition was clearly and unmistakably not aggravated during this period of active service.  In March 2015, the Board remanded the Veteran's service connection claim for a bilateral knee disability so the AOJ could obtain an opinion addressing the presumption of soundness.  The AOJ scheduled the Veteran for an examination in July 2015.  The July 2015 VA examiner determined a bilateral knee condition clearly and unmistakably pre-existed the Veteran's entry into active service in June 2004, but she did not state the pre-existing condition was clearly and unmistakably not aggravated during active service.  The Board notes in the context of the presumption of soundness, the evidentiary burden remains with VA to show both that a condition clearly and unmistakably pre-existed service and was clearly and unmistakably not aggravated during service.  The Veteran has acknowledged she sought treatment for knee pain and locking in 2003.  Records related to this treatment include notations of the Veteran's subjective reports, but do not include a definitive diagnosis.  The treating physician deemed x-rays unnecessary at the time.  During the September 2014 hearing, the Veteran explained wearing body armor throughout her deployment during her period of active service from June 2004 to December 2005 caused an increase in her bilateral knee pain.  She further testified that she sought treatment shortly after her separation from service when the pain did not subside after she stopped wearing body armor.  X-rays in February 2006, less than two months after her separation from service, confirmed she has arthritis affecting both knees.  The physician who prepared the x-ray report specifically noted the presence of early-onset degenerative changes.  Arthritis was not shown prior to the Veteran's entry in active service in June 2004, even though she sought treatment for knee pain and completed physical therapy in November 2003.  As the evidence fails to establish the potentially pre-existing bilateral knee condition was clearly and unmistakably not aggravated during the period of active service from June 2004 to December 2005, the presumption of soundness on entry to service as to a bilateral knee disability for this period of service has not been rebutted; therefore, the Board must consider the Veteran's service connection claim without consideration of the pre-existing condition.

Arthritis constitutes a chronic disease under 38 C.F.R. § 3.309(a).  Chronic diseases listed in 38 C.F.R. § 3.309(a) will be service connected on a presumptive basis if they manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Here, arthritis was confirmed in both knees approximately two months after the Veteran's separation from service in December 2005.  A compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence.  Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015).  The diagnostic codes for the knee contain a 10 percent rating, and the record clearly establishes the Veteran experiences bilateral knee pain.  Thus, arthritis has been shown to have manifested to at least the minimum compensable rating in both knees within one year of the Veteran's separation from service, and service connection is warranted for a bilateral knee disability on a presumptive basis in accordance with 38 C.F.R. § 3.307(a)(3).


ORDER

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a left knee disability is granted.


REMAND

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  In March 2015, the Board remanded the Veteran's service connection claims for cervical and lumbar spine disabilities to the AOJ so it could obtain a new opinion regarding the claims.  The AOJ scheduled the Veteran for a new examination in July 2015 to obtain the requested opinion.  Unfortunately, the July 2015 VA examination report is inadequate to make an informed decision on the Veteran's service connection claims for cervical and lumbar spine disabilities.

The July 2015 VA examiner determined the Veteran's current cervical and lumbar spine disabilities are less likely than not the result of disease or injury in service.  The July 2015 VA examiner relied solely on the lack of documented treatment for cervical and lumbar spine disabilities in the rationale to support her opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate when the examiner did not comment on the Veteran's report of an in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The July 2015 VA examiner did not address the Veteran's lay reports of neck and back pain related to wearing body and simply explained there was no documented neck or back injury during the Veteran's period of active service from June 2004 to December 2005 and no documented treatment for neck and back pain until 2008 in reaching a negative conclusion regarding the Veteran's claim.  Further, the July 2015 opinion appears to be based on an inaccurate factual history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (indicating an opinion based on an inaccurate factual history is of limited probative value).  As previously noted, the July 2015 VA examiner noted there was no evidence of treatment for neck and back pain until 2008.  Treatment records show the Veteran began seeking treatment for lower back pain and muscle spasms in the upper back near the shoulder in February 2006, approximately two months after separation from service.  In February 2007, the Veteran began acupuncture therapy for neck and back pain.  Sacroiliac joint dysfunction was noted in March 2007.  The Veteran was given a permanent profile in March 2007 due in part to cervical and lumbar spine disabilities, although arthritis was not confirmed by x-ray until October 2009.  Thus, it appears large portions of the Veteran's medical records were overlooked.  In light of these inadequacies, a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to obtain an opinion addressing her service connection claims for cervical and lumbar spine disabilities, preferably with an examiner who has not previously examined the Veteran.

The selected examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current cervical and lumbar spine disabilities began in service or are otherwise the result of a disease or injury in service, to include her lay assertions regarding neck and back pain after wearing body armor throughout her deployment during the period of active service from June 2004 to December 2005.

The examiner must be advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  Therefore, the examiner must address the Veteran's lay reports of neck and back throughout her period of active service from June 2004 to December 2005 for the examination report to be deemed adequate.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  The examiner must note the lack of documented treatment cannot be the sole basis for concluding lay assertions lack credibility.

The examiner may consider evidence of neck and back injuries prior to the period of active service from June 2004 to December 2005 only to the extent that they serve as basis for establishing service connection for the current cervical and lumbar spine disabilities.  The Board has determined the presumption of soundness applies to period of active service from June 2004 to December 2005 for the claimed cervical and lumbar spine disabilities, as these conditions were not noted at her entry into active service in June 2004 and the most recent examiner in July 2015 determined the conditions did not clearly and unmistakably pre-exist the period of active service from June 2004 to December 2005.  As such, the Board is requesting an opinion addressing a nexus between the current cervical and lumbar spine disabilities and any manifestation of neck and/or back condition in service, as opposed to an opinion addressing aggravation of any pre-existing condition.  An opinion that addresses aggravation must be returned to the examiner as inadequate.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should so state and explain why an opinion cannot be provided without resorting to speculation.

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the matter to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


